LYNCH, Circuit Judge.
Asociación de Educación Privada de Puerto Rico, Inc., a nonprofit private association representing the interests of private primary, secondary, and post-secondary member schools in Puerto Rico, together with individual schools, filed a complaint on March 3, 2003, against the Secretary of the Department of Consumer Affairs of Puerto Rico (“DACO”). The complaint alleges that DACO’s Regulation 6458, Regulations for the Disclosure of Information on the Sale and Distribution of Textbooks (“Reglamento para la Divul-gación de Información en la Venta y Dis-tribución de Libros de Texto”) (the “Regulation”), violates the plaintiffs’- First Amendment rights, and in particular, their right to academic freedom. The plaintiffs sought declaratory and injunc-tive relief.
The Secretary moved under Fed. R.Civ.P. 12(b)(6) to dismiss the complaint for failure to state a claim, and the district court granted the motion. The plaintiffs appeal that dismissal. We reverse the dismissal and remand the case to the district court for further proceedings.
I.
The private schools of Puerto Rico are required by statute to operate under a license. 18 P.R. Laws Ann. § 2111. Puer-to Rico’s Secretary of Education is directed to “establish the standards and the requirements that shall be met by the educational institutions that request a license.” 18 P.R. Laws Ann. § 2113. The Secretary of Education’s power to regulate the schools is subject to a proviso protecting the schools’ authority to develop their academic programs.1
Nonetheless, DACO’s Secretary has also asserted authority. DACO promulgated the Regulation in 2002. As its stated main objective, the Regulation aims to “protect[ ] Puerto Rican families] and parents, and/or tutors who register, their minor children and/or wards in the private schools of Puerto Rico.” Reg. 6458, R. 2. “Likewise, it is the intent to define the obligations and responsibilities of schools, bookstores, distributors, and publishing houses in relation to the corresponding processes pertaining to the sale of textbooks.” Id.
The Regulation imposes several obligations on the schools. Rule 8 directs a school to announce, by May 15 of the current school year, what books will be used the following school year. Id. R. *848(A). Rule 9 specifies that schools must disclose final sales prices for the books and the agreement with the book seller. Id. R. 9(A). Rule 10 requires the schools to inform parents of price changes. Id. R. 10.
The specific provision challenged by the plaintiffs is found in Rule 11 of the Regulation:
In the case which [sic] there are changes in the edition, the school will inform in the book list which of these books have different editions, what the change specifically consists of, and whether it is a significant change or not, as defined by thpse regulations. , In- case that the changes are not significant, the school has to inform the parents, on said list, that they have the option of buying the previous edition.
Id. R. 11. “Significant change in the new edition of a book” is defined in turn by Rule 4(A) as “historical, technological, scientific and/or cultural changes integrated in the new edition of a book that are significant and as such cause the total or partial revision of one or several chapters or sections and/or the inclusion of one or several chapters or sections.” Id. R. 4(A). In contrast, “[t]he‘exclusion of chapters or sections, cosmetic changes and/or . style, such as cover changes, chapter or section order, book texture and/or material does not constitute a significant change.” Id. “Additions of one or several sentences to one chapter or section or through a new book edition will not be considered a significant change nor the addition of one or several drawings, graphics, tables, or pho: tos.” Id. There is no explicit provision for resolving disputes between the Secretary and a school over whether a particular edition contains a “significant change.”
Rule 12 requires schools to disclose to parents the existence and applicability of the Regulation. Id. R. 12. Schools must post a notice, in a sign not smaller than eight and a half inches by eleven inches, with a letter size not smaller than 22 points, not more than five feet away from a spot to which parents can have visual access, and between five and six feet from the ground, with the following language (in Spanish):
This school has the obligation to inform parents the pertinent process for book sale and distribution in accordance with the Regulations for the Release of Information about the Sale and Distribution of Textbooks of DACO. A copy of these regulations is available in our library. Not complying with the rules set forth in said regulations could lead to the levying of administrative fines in accordance with the DACO Organic Law.
Id. Thus, the Regulation is enforced with fines, and under the DACO Organic Law such fines can amount to $10,000.2 See id. R. 18.
II.
The district court, on the basis of the pleadings and without hearing evidence, determined that Rule 11 implicated plaintiffs’ First- Amendment interests and should be scrutinized as a time, place or manner restriction. Asoc. de Educ. Privada de Puerto Rico v. Echevarría Vargas, 289 F.Supp.2d 1, 4 (D.P.R.2003).
In doing so, the district court rejected the plaintiffs’ contention that Rule 11 was a content-based restriction deserving of strict scrutiny, finding that “DACO’s regulations only limit the manner in which *85the school curriculum is taught.” Id. It analyzed the regulation’s constitutionality under the intermediate scrutiny standard utilized in public forum cases.3
The district court concluded, on the pleadings, that Puerto Rico had “a significant interest in ensuring that parents do not unnecessarily pay for textbooks that contain stylistic changes.” Id. “Moreover, [the district court] believe[d] that the regulations do provide ample alternative channels of communication.” Id. The court suggested that schools may persuade parents to purchase exclusively the latest editions of the books and noted, without mentioning federal copyright laws, a teacher’s capacity to photocopy the changes missing in the older editions for those children whose parents chose not to purchase new editions. Id.
After addressing and rejecting the plaintiffs’ argument that the government’s interference with education called for stricter scrutiny, the district court held, on the Secretary’s Rule 12(b)(6) motion, that the Regulation was constitutional; thus, the plaintiffs failed to state a claim. We reverse the district court’s dismissal of the claim.
III.
“A dismissal on the pleadings will be upheld only if it appears beyond doubt that the plaintiff can prove no set of facts in support of its claims which would entitle it to relief.” Gaskell v. Harvard Coop. Soc’y, 3 F.3d 495, 497-98 (1st Cir.1993) (internal quotation marks, citations, and brackets omitted). At this stage, we cannot say that there are no possible set of facts on which the Regulation as implemented would be unconstitutional.
Plaintiffs’ claim purports to rest primarily on a First Amendment right to protection of academic freedom, as well as on protection of a right to free speech. The parties agree that Puerto Rico is bound by the First Amendment. See Torres v. Puerto Rico, 442 U.S. 465, 469, 99 S.Ct. 2425, 61 L.Ed.2d 1 (1979).
The complaint is not precise about what free speech rights are involved here. The Regulation does not purport to address the content of speech; nor does it purport to regulate speech at all. Rather, the Regulation is a consumer protection regulation. As this court noted in Cuesnongle v. Ramos, 835 F.2d 1486 (1st Cir.1987), involving another DACO regulation, a private school has no First Amendment right to be free of consumer protection regulations. Id. at 1502. Further, Cues-nongle recognized the power of the government to some extent to compel disclosure of matters not harming associational or speech rights. Id. That is far from saying that plaintiffs here could not produce facts in support of a claim under the First Amendment.
More directly, the complaint asserts abridgment of academic freedom. “Academic freedom” receives some protection under the First Amendment and plaintiffs’ complaint seeks the shelter of that protection. The term “academic freedom” means many things and protects many different interests. A number of those interests are plainly not at issue in *86this case.4 And this ease does not involve any direct infringement.
Still, “[t]hat the burden of which the [petitioner] complains is neither content-based nor direct does not necessarily mean that petitioner has no valid First Amendment claim.” Univ. of Penn. v. EEOC, 493 U.S. 182, 199, 110 S.Ct. 577, 107 L.Ed.2d 571 (1990). Content-neutral governmental action may, nonetheless, have effects on academic freedom. And “burdens that are less than direct may sometimes pose First Amendment concerns.” Id.
From a reading of plaintiffs’ complaint we have tried to identify the burdens which plaintiffs assert the Regulation imposes. Plaintiffs assert that the Regulation burdens the academic freedom of the schools and their teachers by 1) interfering with the right of the schools and their teachers to choose the textbooks they would like to use by means of restrictions such as requiring schools to disclose to parents, months in advance, the textbooks that would be used and the details of the book purchase contracts, 2) forcing the schools and teachers to accept and adapt to the use of different editions of a textbook in the same classroom (which might be described as a “Tower of Babel” situation), and 3) giving the Secretary' of DACO the power to determine what constitutes a “significant” change between editions differently than what a school determines. As the plaintiffs remind us, the restrictions may be enforced with up to $10,000.00 in administrative fines.
We cannot say, in the absence of any evidence about the nature and weight of the burdens imposed and the nature and strength of the government’s justifications, that plaintiffs have no possible claims. As such, the grant of the Rule 12(b)(6) motion was error. The parties on remand will have the opportunity to develop the facts needed to clarify these issues.
For example, by analogy to the academic freedom interests articulated by Justice Frankfurter, concurring in Sweezy v. New Hampshire, 354 U.S. 234, 255, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1957), there are no facts as of yet on whether there has been any interference with the schools’ ability to make their own decisions about “what may be taught” and “how it shall be taught.” Id. at 263, 77 S.Ct. 1203 (internal quotations omitted).
There are simply no facts in the record about how the Regulation has been implemented, much less the burdens and benefits which have ensued. The record does not tell us how textbooks are used in private schools in Puerto Rico or when editions would normally be selected. Perhaps textbooks are little used; many schools today use reproduced copies of particular pages of text, often not from textbooks at all. There are no facts about the experience of private schools with substantive changes in different editions of the same textbooks. There are no facts about the actual effect in the classroom of using two fairly similar versions of the same textbook.
*87It may be, for example, that most teachers in Puerto Rico private schools only assign readings in textbooks as homework and do so by referring to chapters that cover specified subjects. If such is the case, the plaintiffs’ allegations about “Tower of Babel” effects in the teaching in classrooms would be weakened. Conversely, if teachers make frequent references to specified textbook pages during classroom instruction and different editions are used within the same classroom, that concern may be strengthened.
Nor does the record show how often new editions of textbooks are produced or how often students in the same classroom are actually using different editions of a textbook. There are no facts on the availability of old editions for purchase (new or used) when new editions are released.
There are no facts of record on whether new editions are forced on teachers who feel they are unnecessary. If that is so, the Regulation may have the benefit of giving schools bargaining power with publishers and lowering the overall costs of new textbooks.
There are also no facts of record on whether the Secretary and a private school have ever disagreed on whether there was a significant change between editions. Nor are there facts of record about the precise nature and extent of the problem which the Regulation purports to address. There are no facts in the record about the particular role of private schools in Puerto Rico that may give the government a greater interest in the costs of textbooks for parents. Assuming there are cognizable burdens, there are no facts as to whether alternative, less intrusive, regulatory schemes would work just as well to satisfy any legitimate state interests.
The private school community of Puerto Rico embraces many schools, areas, levels, teachers, and 175,000 students. There may be a wide range and variety among them in textbook usage. But there are no facts in the record which we can examine to determine how wide spread may be any impact of the Regulation on the First Amendment concerns asserted by the plaintiffs. The Regulation has' been in effect since May 2002, so answers to these inquiries should be available.
Where the challenged regulation is indirect and content-neutral, the question of whether the incidental burdens on speech or academic freedom trigger a First Amendment claim is a fact-sensitive one.5 See Univ. of Penn., 493 U.S. at 201-02, 110 S.Ct. 577 (holding that plaintiff university failed to make out a cognizable First Amendment claim in light of speculative, attenuated, and remote harm); Ohio Assoc. of Independent Schools v. Goff, 92 F.3d 419, 424 (6th Cir.1996) (determining whether plaintiff had asserted an actionable First Amendment claim of denial of academic freedom only after development of facts); Cuesnongle, 835 F.2d at 1489-90 (same). Accordingly, the proper disposition of the case at this stage is to reverse the dismissal and remand for further proceedings to develop the factual record.
On remand, the facts may show no infringement of any interests protected by the First Amendment, as was the case in Univ. of Penn., 493 U.S. at 201-02, 110 S.Ct. 577. Yet the facts may show some significant infringement. If so, First *88Amendment analysis typically involves weighing the substantiality of the government’s interests relative to the First Amendment burdens imposed and the availability of alternate means to accomplish the governmental objectives. The parties should brief to the district court the exact nature of the First Amendment issues at stake based on the evidence, including the appropriate standard of review. We agree with the district court that strict scrutiny is not appropriate on the case as framed; we disagree that plaintiffs’ pleadings present no possible claims.6 And we disagree that the government’s interests self-evidently trump any First Amendment interests which have been burdened.
We reverse the dismissal under Rule 12(b)(6) and remand for further proceedings not inconsistent with this opinion. So ordered.

. In-contrast, "[a]ny natural or juridical person who operates a private educational institution as defined in this subchapter without the proper license provided therein shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished with a fine not to exceed five hundred (500) dollars.” 18 P.R. Laws Ann. § 2124.


. "[E]ven in a public forum the government may impose reasonable restrictions on the time, place, or manner of protected speech, provided the restrictions 'are justified [1] without reference to the content of the regulated speech, [2] that they are narrowly tailored to [3] serve a significant governmental interest, and [4] that they leave open ample alternative channels for communication of the information.’ ” See Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct 2746, 105 L.Ed.2d 661 (1989) (quoting Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984))


. This case does not involve the freedom of parents to direct the upbringing of their children. See Pierce v. Soc'y of Sisters, 268 U.S. 510, 534-35, 45 S.Ct. 571, 69 L.Ed. 1070 (1925) (parents have a liberty interest in directing the upbringing and education of their children). Nor is the Regulation an effort by the government to control or direct the content of speech engaged in by a university or those affiliated with it. See Sweezy v. New Hampshire, 354 U.S. 234, 250, 77 S.Ct. 1203, 1 L.Ed.2d 1311 (1957) (government violated academic freedom of university professor by compelling disclosure of contents of lecture); Keyishian v. Board of Regents, 385 U.S. 589, 603-04, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967) (law compelling loyalty oath violated academic freedom of university professors).


. The district court analyzed the Regulation as a time, place, and manner restriction on speech and applied intermediate scrutiny. Without passing on the correctness of that analysis, we believe it is wiser to defer the determination of what standard of review to apply until the case, and the nature of the First Amendment burdens, if any, have been clarified through more factual development.


. The only issue squarely before us on appeal is whether the district court erred in granting the Rule 12(b)(6) motion.